DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed October 18, 2021 has been fully considered and entered.
Election/Restrictions
Newly submitted claims 28-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-6, 8, 11-13, and 20-27, drawn to a telecommunications enclosure system with selectable frames, each of the frames having a different configuration and defining an interior volume, classified in G02B6/444.
II. Claims 28-33, drawn a telecommunications enclosure system with a frame (i.e. one frame not requiring the frame to be one of selectable frames, each of the frames having a different configuration), classified in G02B 6/4452.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different and distinct search queries are required for each of the claimed inventions, and art that is applicable to one of the inventions would not necessarily be applicable to the other invention.  Due to the overwhelming amount of art in the relevant classification areas, an undue burden would be placed on the examiner where an exhaustive search to be performed for both of the claimed inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-33 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 28-33 directed to an invention non-elected. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, and 20-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious a telecommunications enclosure system, as defined by claim 1, comprising: 
at least one of a plurality of selectable frames, each of the frames having a different configuration and defining an interior volume; and 
a cover for selectively closing an opening in at least one of the selectable frames, the cover being selectable from at least a first cover having a first number of ports, the first number being zero or more, and a second cover having a second number of ports, the second number being zero or more and different from the first number, each of the ports being adapted to receive a connectorizing element for at least one optical fiber, 
wherein the at least one of a plurality of selectable frames has a closable top, the top being closable with a lid, the lid including at least one port for accessing the interior volume.
Claims 4-6, 8, 11-13, and 20-27 depend from claim 1.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claims 28-33.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874